DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on October 21, 2021. Claims 1-20 are pending and addressed below.

Response to Arguments
5.    Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous Office Action.
6.    Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous Office Action.
7.    Applicant’s filing of a proper Terminal Disclaimer on 1/11/2022 is sufficient to overcome the non-statutory double patenting rejections set forth in the previous Office Action.
8.    Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office Action.

Allowable Subject Matter
9.    Independent claims 1, 8 and 15 are allowed. Dependent claims 2-7, 9-14 and 16-20 are allowed based on their dependency.

10.    The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, inter alia, “activate an internal virtual private network service on the apparatus; and cause the internal virtual private network service to activate a local proxy on the apparatus.”

12.    The closest prior arts made of record are:
i)	Dispensa et al. (U.S. Pub. No. 2006/0031407 cited in the IDS filed on 2/5/2021 and hereinafter referred to as Dispensa) which discloses activating a VPN and starting a local proxy (see paragraphs [0033], [0194]-[0196], [0236] and [0268]-[0270] of Dispensa).
ii)	Colburn (U.S. Pub. No. 2009/0172824 cited in the previous Office Action) which discloses a server activates client agents over a VPN (see paragraph [0046] of Colburn).

While the prior art was found to generally disclose activation of VPNs and local proxies, the prior art was not found to disclose the cited combination of limitations. Therefore, claim 1 is considered to recite allowable subject matter. Claims 8 and 15 are considered to recite allowable subject matter for similar reasons to claim 1. Dependent 

14.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

15.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh et al. (U.S. Pub. No. 2010/0329149) – cited for teaching interacting with an agent when a VPN connection is established – paragraph [0152] 
Stuntebeck et al. (U.S. Pub. No. 2014/0310765) – cited for teaching configuring a proxy upon launching a VPN – paragraph [0013] 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438